Citation Nr: 1430876	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-20-013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for impairment of the right clavicle, dominant.

2.  Entitlement to an initial disability rating  in excess of 10 percent for degenerative joint disease of the right shoulder.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for a degenerative joint disease of the right shoulder and assigned a 20 percent disability evaluation.  

In December 2008, the Veteran presented testimony relevant to the appeal at a Travel Board hearing before the undersigned Veterans Law Judge in Albuquerque, New Mexico. A transcript of the hearing is associated with the record.

In September 2011, the Board remanded the issue of entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the right shoulder for further evidentiary development.  After completion of the ordered development, the RO found that the Veteran's right shoulder disability was more correctly evaluated with two separate disability ratings (i.e., a 20 percent rating for impairment of the right clavicle and a 10 percent rating for degenerative joint disease of the right shoulder).  See January 2012 rating decision and Supplemental Statement of the Case. 

In August 2013, the Board again remanded this matter for further development.  The Board also found that the issue of a TDIU had been raised and it incorporated this issue into the appeal.  The requested development was performed and complied with the Board remand.  

The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's right shoulder disability has been manifested by mild atrophy; guarding of movement; instability; limited and painful motion; and, infrequent episodes of dislocation (subluxation) of the scapulohumeral joint.

2.  For the entire rating period on appeal, the Veteran's right shoulder disability has manifested as limitation of motion limited to the shoulder level and no more; ankylosis of the scapulohumeral articulation; recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements; or malunion of the humerus with marked deformity have not been demonstrated. 

3.  The weight of the competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities alone are not of such nature and severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for a right shoulder disability based upon impairment of the clavicle have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1 , 4.3, 4.7, 4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5202, 5203 (2013). 

2.  The criteria for an initial disability rating of 20 percent, and no more, for degenerative joint disease of the right shoulder based upon limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200, 5201 (2013). 

3.  The criteria for a total compensation rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of higher initial evaluations, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to issue of a TDIU, a December 2013 letter provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession.  With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the December 2013 letter.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran has been afforded several VA examinations relating to the claimed disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that further examinations are not necessary regarding the above issues. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments and through his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.


Higher Initial Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint. 

Where arm limitation of motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned for the major side.  Limitation of motion midway between the side and shoulder level contemplates a 30 percent evaluation; while limitation of motion at shoulder level contemplates a 20 percent evaluation.  Diagnostic Code 5201. 

Under Diagnostic Code 5202, for impairment of the humerus in the major arm, a 20 percent rating is granted when there is malunion, with moderate deformity.  Also under Diagnostic Code 5202, for recurrent dislocations at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is granted when there are frequent episodes and guarding of all arm movements.  A 50 percent rating is granted for fibrous union; a 60 percent rating is granted for nonunion (false flail joint); and an 80 percent rating is granted for loss of head of (flail shoulder). 

Under Diagnostic Code 5203, for impairment of the clavicle or scapula, a 10 percent rating is granted for malunion or nonunion without loose movement; a 20 percent rating is granted for nonunion with loose movement or for dislocation.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40  and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

In conjunction with his claim, the Veteran was afforded a VA examination in June 2007.  At the time of the examination, the Veteran reported an ache in his right shoulder with a sense of laxity.  The pattern had become more frequent to the point that it had affected his detention correction employment. The Veteran reported having retired in 1998 because he was having increasing trouble controlling inmates due to his right arm/hand.  The Veteran stated that he had increased numbness around the shoulder.  He also reported cracking/grinding in the shoulder.  He further noted having problems with lifting and stocking at his current employment, as his right arm was weak and his right shoulder hurt.  He stated that he had pains shooting down from his shoulder which made his hand weak.  

Physical examination revealed the Veteran was right-hand dominant.  There were no constitutional symptoms or incapacitating episodes of arthritis.  Range of motion revealed flexion from 0 to 170 degrees, with pain beginning at 110.  Following repetitive use, range of motion was from 0 to 158 degrees, with the additional loss of motion caused by weakness.  Range of motion for abduction was from 0 to 160 degrees, active, and from 0 to 162 degrees, passive, with pain beginning at 95 degrees.  Following repetitive use range of motion was from 0 to 146 degrees, with weakness being the cause of the additional loss of motion.  External rotation was from 0 to 82 degrees, active and passive, with pain beginning at 82 degrees.  Repetitive use resulted in range of motion from 0 to 76 degrees, with weakness being the most responsible factor.  Internal rotation was from 0 to 80 degrees, active, and from 0 to 85 degrees, passive, with pain beginning at 80 degrees for both.  Repetitive use revealed range of motion from 0 to 78 degrees, with weakness being the cause of loss of motion.  

There was no loss of part of the bone.  The Veteran was noted to have recurrent shoulder dislocations with guarding at the shoulder level and above and with overhead reaching.  There was a noticeable drop in the AC joint with internal rotation of the right arm.  There was no joint ankylosis.  

The examiner indicated that the Veteran had crepitus, deformity, excessive motion, tenderness, painful movement, weakness, and guarding of movement.  The examiner further stated that there was noticeable laxity at the AC joint with the distal end of the clavicle higher than the humeral head.  He further reported that on internal rotation, there was crepitation and grinding noted as well as with forward and down movement of the humeral head.  

The examiner rendered a diagnosis of degenerative joint disease of the right shoulder with associated chronic pain and possible impingement with radiculopathy.  The examiner stated that it had significant effects on the Veteran's occupation due to decreased mobility, decreased dexterity, problems with lifting and carrying, difficulty reaching, decreased strength in the upper extremity, and pain.  As to impact of activities of daily living, the examiner indicated that it prevented sports and exercise, had a moderate impact on recreation and chores, mild impact on traveling and shopping, and no impact on feeding, bathing, dressing, toileting, or grooming.

In his November 2007 notice of disagreement, the Veteran reported having lost about 25 to 50 percent of the strength in his right arm.  In a June 2008 letter, the Veteran's spouse indicate that he had a hard time sleeping on his right shoulder and that he could not perform any physical type employment.  She noted that he had gotten a job with the State but had had to conceal his injuries.  P. N. submitted a letter indicating that he had known the Veteran for 30 years and that he had had problems with his shoulder throughout this time period.  He stated that this forced him to leave his employment at the jail and that he had trouble lifting his arm higher than his shoulder.  

At his December 2008 hearing, the Veteran testified that he retired from the Department of Corrections at the age of 56 because of his shoulder problems.  He indicated that he was working with computers but was not performing well at his employment due to his computer difficulties.  The Veteran stated that he had difficulty lifting his arm and that he could not sleep on his right arm.  He reported he could not perform his job as a corrections officer due to the required physical acts, including restraining prisoners.  The Veteran indicated that he was not receiving any treatment and that he had received medication from VA.  He stated he was working part-time and that he had retired from his corrections position and not received a disability retirement.  

In conjunction with the September 2011 Board remand, the Veteran was afforded an additional VA examination in October 2011.  A diagnosis of right shoulder degenerative joint disease was rendered.  The Veteran was noted to be right-hand dominant.  He reported having moderate to severe flare-ups three to five times per year which limited shoulder movement for two to three weeks.  

Range of motion testing revealed flexion to 125 degrees, with pain at 90 degrees, and abduction to 110 degrees, with pain at 90 degrees.  There was no additional loss of motion with repetitive testing.  

The Veteran was noted to have less movement than normal, weakened movement, excess fatigability, incoordination-impaired ability to execute movements smoothly; pain on movement; swelling; deformity; and atrophy of disuse.  He was also noted to have localized tenderness/pain.  Guarding was also noted to be present.  The Veteran had 4/5 strength with abduction and flexion.  There was no ankylosis.  Hawkins and empty-can testing were positive.  The examiner indicated that there was no history of recurrent dislocation of the glenohumeral joint.  There was also no indication of instability.  Dislocation (acromioclavicular separation or sterno clavicular dislocation) was present.  There was tenderness to palpation of the acromioclavicular joint.  The Veteran was also noted to have a superior protuberance of the right AC joint.  

The examiner noted that the Veteran reported that he had resigned in 2007 from detention work due to loss of strength in the right shoulder which raised safety issues with inmates due to the loss of strength.  Shoulder pain was provoked by activity and would last for two weeks.  The shoulder condition was also aggravated by tasks performed above the shoulder level.  Weakness was also noted to be present.  

At the time of a January 2012 outpatient visit, the Veteran reported having right shoulder pain which he rated as 5/10.  He indicated that the pain was worsening.  In April 2012, the Veteran received an injection for the right AC arthritis which provided approximately three weeks of relief.  

At the time of a September 2012 pre-operation physical, the Veteran was noted to have touch point tenderness at the AC joint with cross body adduction test.  There was no touch point tenderness over the coracoid or bicipital groove.  Full forward flexion was present.  There was no pain with resisted external rotation.  Mild discomfort was present with resisted internal rotation.  There was no gross movement at the AC joint with longitudinal traction.  X-ray of the right shoulder revealed AC arthritis and ossification of the proximal coraclavicular ligaments.  A MRI of the right shoulder revealed AC arthritis, normal cuff, and normal biceps.  

In September 2012, the Veteran underwent right shoulder surgery.  Right shoulder arthroscopy with distal clavicle excision, subacromial decompression, and acromioplasty, was performed.  

At the time of a November 2012 follow-up visit, the Veteran was doing well and could reach above his head.  Range of motion revealed forward flexion to 170 degrees, external rotation to 50 degrees, internal rotation to the left buttock, rotator cuff intact, and mild pain with overhead activity.  The Veteran reported that he was happy with the results.  

At the time of an October 2013 outpatient visit, the Veteran reported that he was doing well until about four months ago when he slipped on dirt and wrenched his right shoulder.  Physical examination revealed that the right shoulder was tender in the medial and coracoid.  Tenderness was also present anteriorly to shoulder.  The Veteran was injected with Marcaine and decadron with minimal improvement being reported.  

In conjunction with his claim, the Veteran was afforded an additional VA examination in January 2014.  The examiner rendered diagnoses of degenerative joint disease of the right shoulder; acromioclavicular separation residuals of pain and deformity; and adhesive capsulitis as a residuals of right shoulder trauma in 2013.  The examiner observed that a November 2013 MRI had shown superior to inferior labral tears with adjacent chondral loss and multiple subchondral cysts.  These findings were suggestive of mild/evolving adhesive capsulitis.  The Veteran was noted to have bilateral ulnar neuropathy at the elbow but no shoulder impingement.  The Veteran stated that his last injection in December 2013 had had no effect.  

The Veteran was noted to work part-time three days per week with the Assessor's Office.  He reported the job was sedentary, measuring properties (structures), but he needed to use his right arm overhead to hold onto supports when climbing on steep stairs or hills.  The Veteran did not report any flare-ups.  He described a lingering pain deep within the joint that was aggravated by raising his arm over shoulder level or supporting his weight by grabbing overhead.  The Veteran indicated that it hurt when sneezing, coughing hard, or if he rolled on his right side when sleeping.  

Physical examination revealed he was right-hand dominant.  Flexion was to 110 degrees, with pain at 100 degrees.  Abduction was to 100 degrees with pain at 90 degrees.  Range of motion remained the same with repetitive use.  The examiner indicated that the Veteran had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and deformity.  The Veteran was noted to have tenderness and guarding of the right shoulder.  Muscle strength was 4/5 with forward flexion and extension.  There was no ankylosis.  The examiner indicated that there was a history of instability/dislocation on the right.  Crank apprehension, Hawkins, and lift-off subscapularis tests were positive.  The Veteran had a prominent, elevated distal clavicle.  There was tenderness to palpation of the AC joint.  

As to impact on ability to work, the examiner noted that the Veteran retired from his previous employment as a prison guard because of shoulder pain.  He then worked part time at a Detention Correction Center but had to quit because of difficulty restraining and cuffing prisoners with his right arm due to shoulder pain.  The examiner noted that the Veteran currently had shoulder pain when supporting himself holding onto steep sides of a building when measuring properties.  The examiner indicated that as the Veteran did not report flare-ups he could not speculate on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  

As to whether the Veteran's right shoulder condition made him unable to secure or maintain gainful employment, the examiner stated that this was less likely than not.  He noted that the Veteran could not work in his old occupation as a Corrections Officer for the same reason he stopped working in the past, the injured right shoulder posing a danger for himself and his co-workers due to his inability to restrain prisoners.  However, he could work a sedentary job such as his current job with the Assessor's Office as long as he avoided lifting his right arm over his shoulder level.  The examiner observed that excessive reaching and lifting his right arm over shoulder level would increase pain.  


Disability Evaluation in Excess of 10 Percent for Degenerative Joint Disease of the Right Shoulder

As it relates to DC 5201, and resolving reasonable doubt in favor of the Veteran, the Board finds that the ranges of motion reported throughout the appeal period, when considering factors of pain, demonstrate that the Veteran has not been shown to have movement to more than shoulder level, warranting a 20 percent disability evaluation.  The Veteran has consistently reported being able to move his arm to no more than shoulder level, with pain being noted with abduction at 90 degrees and the VA examiner indicating that the Veteran lifting his right arm over shoulder level would increase pain at the time of the most recent VA examination.  As such, the criteria for a 20 percent disability evaluation under DC 5201 has been met throughout the appeal period.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  In the present case, while pain has been reported with movement, which resulted in the Board assigning the current 20 percent disability evaluation, there has been no demonstration of motion being limited to midway between the side and shoulder level at any time, even with consideration of the DeLuca factors.  In fact, at his most recent VA examination, pain did not begin with abduction until 90 degrees, with abduction to 100 degrees, and did not begin with flexion until 100 degrees, with flexion to 110 degrees.  Moreover, limitation of motion did not increase following repetitive motion.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  The Board also has considered whether a higher rating is warranted under DC 5200 pertaining to ankylosis.  For point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  The VA examination reports specifically demonstrate that the Veteran does not have ankylosis of the shoulder joint, precluding assignment of a higher rating under DC 5200. 


Disability Evaluation in Excess of 20 Percent for Impairment of the Right Clavicle

As to DC 5203, the Veteran has been assigned the highest disability evaluation which is allowed under that code.  

An evaluation higher than 20 percent under DC 5202, as concerning the major upper extremity, requires recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements; malunion of the humerus with marked deformity; fibrous union of the humerus; false flail joint; or, flail shoulder.  38 C.F.R. § 4.71a.  As evidenced above, the examination reports and outpatient treatment records do not indicate that he experiences recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all movements; malunion of the humerus with marked deformity; fibrous union of the humerus; false flail joint; or, flail joint.  Thus, a disability rating in excess of 20 percent is not warranted under the criteria of DC 5202.  Id.

As to any possible neurological impairment, the Board notes that there has been some notation of possible mild neurological impairment relating to the shoulder. However, the Diagnostic Codes applicable to the shoulder, 38 C.F.R. § 4.124, Diagnostic Codes 8518 and 8519, require moderate neurological impairment for the assignment of a compensable disability evaluation.  Such has not been demonstrated.  

For these reasons, the Board finds that a preponderance of the lay and medical evidence is against the appeal for an initial disability rating in excess of 20 percent for right clavicle impairment and in excess of 10 percent for right shoulder degenerative joint disease based upon limitation of motion and the claim must be denied.  As this is an initial rating case, consideration has been given to staged ratings for a right shoulder disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the preponderance of the lay and medical evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected right shoulder disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Veteran's complaints of pain with limitation of motion directly correspond to the schedular criteria relating to limitation of motion (which also incorporates various orthopedic factors that limit motion or function such as pain).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Impairment of the shoulder from a structural standpoint is also addressed in the rating criteria.  In comparing the Veteran's disability level and symptomatology of the shoulder disability to the rating schedule, the degree of disability throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned ratings, is therefore, adequate.  In the absence of exceptional factors associated with the right shoulder, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The criteria for the interference of the right shoulder disorder with employability will be addressed below.  


TDIU

Controlling laws provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340 , 3.341, 4.15 (2013). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317  (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for impairment of the right clavicle, rated as 20 percent disabling and degenerative joint disease of the right shoulder, rated as 20 percent disabling.  The combined disability rating is 40 percent. 

Based upon the Veteran's assigned disability evaluations, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16a.  Although the Veteran does not currently meet the percentage requirements, the Board must consider whether he is rendered unemployable by the service-connected disabilities regardless of the percentages.  38 C.F.R. § 4.16(b). 

After considering the totality of the record, the Board finds the weight of the lay and medical evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Although the Veteran's service-connected disabilities no doubt result in some degree of functional impairment, as acknowledged by his current compensable ratings and the VA examination reports, they are not shown to prevent all forms of employment, to include sedentary employment.  The VA examiners have indicated that the Veteran cannot perform his previous employment as a corrections officer due to his shoulder disability.  However, the Veteran has indicated that he did not receive a disability retirement as a result of his right shoulder, rather he retired after many years as a corrections officer, in part, due to his shoulder problems.  Moreover, the Veteran has held several employment positions subsequent to his retirement from his duties as a corrections officer, including being employed currently in the Lincoln County Assessor's Office three days per week.  Furthermore, the January 2014 VA examiner specifically indicated that while the Veteran could not work in his previous position as a corrections officer due to his right shoulder, he could perform sedentary employment such as his current job with the Assessor's Office as long as he avoided lifting his right arm over shoulder level, which would increase the pain.

The Veteran has offered his own assertions regarding the level of impairment resulting from his service-connected disabilities, and the Board finds him credible regarding reporting such observable symptomatology as right shoulder pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He has not, however, demonstrated, or submitted competent evidence establishing that he is precluded from obtaining and maintaining all forms of employment, to include sedentary employment.  A lay person, such as the Veteran, lacks the medical training and expertise to provide a complex medical opinion, such as a determination whether specific disabilities, by themselves or in tandem, preclude substantially gainful employment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board concludes that the Veteran's lay statements do not, in and of themselves, equal or exceed the probative weight of the various medical opinions of record regarding his current level of impairment.  Overall, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, in and of themselves, render him unable to secure or following a substantially gainful occupation. 

In conclusion, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, by themselves, prevent him from securing or following substantially gainful employment consistent with his education and occupational experience.  Therefore, a referral of the Veteran's claim to VA's Director of C&P for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted.  As the preponderance of the evidence is against the award of a total disability rating based on individual unemployability due to service-connected disabilities, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial disability rating in excess of 20 percent for impairment of the right clavicle, dominant, is denied. 

An initial disability rating  of 20 percent for degenerative joint disease of the right shoulder, based upon limitation of motion, is granted.  

A TDIU is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


